Citation Nr: 0500930	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for facial scar.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.  

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied granted service connection for 
PTSD and assigned a 30 percent rating and granted service 
connection for a facial scar and assigned a 10 percent 
rating.  

In March 2001 the veteran disagreed with the ratings assigned 
for PTSD and the facial scar and raised a claim for a total 
rating based on individual unemployability due to service-
connected disability (TDIU).  The RO in a July 2002 rating 
decision continued the 30 percent rating for PTSD and denied 
the claim for TDIU.  The veteran submitted his substantive 
appeal in August 2002.  

The Board of Veterans' Appeals (Board) in an August 2003 
decision and remand denied the claim for a higher initial 
rating for PTSD and remanded the issues of the initial rating 
for the facial scar and TDIU.  The Board instructed the RO to 
issue a statement of the case as to the issue of TDIU in 
response to the August 2002 VA 9 which the Board interpreted 
as a notice of disagreement with the denial of TDIU in the 
July 2002 RO rating decision.  

In Stegall v. West, 11 Vet. App. 268 (1998) it was held that 
a remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The RO afforded the veteran a VA 
examination and issued the veteran a statement of the case as 
ordered in the August 2003 Board remand.  

May and June VA treatment records noted an assessment of 
chronic PTSD with severe symptoms.  As the veteran's PTSD is 
currently rated as 30 percent disabling based on moderate 
symptoms of PTSD, the Board has concluded the evidence raises 
an inferred claim for a higher rating for PTSD.  Akles v. 
Derwinski, 1 Vet. App. 118 (1991).  The claim is referred to 
the RO for appropriate action.  

The issue of a total rating based on individual 
unemployability due to service connected disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The veteran's facial scar is 10 centimeters long is 
depressed, non-adherent and nontender, does not cause 
deformity of the eye or eyelid and is not unsightly or 
markedly repugnant.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a facial scar have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

One of the veteran's claim arises from a notice of 
disagreement, raising the issue of a higher initial 
rating for a facial scar.  The VA General Counsel has 
addressed the applicability of the notice requirements 
in such cases.  If, in response to notice of its 
decision on a claim for which VA has already given the 
38 U.S.C.A. § 5103(a) (West 2002) notice, VA receives a 
notice of disagreement that raises a new issue, 
38 U.S.C.A. § 7105(d) (West 2002) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  VAOPGPREC 8-2003.  

In this instance the veteran was not notified of the 
provisions of the VCAA in conjunction with his claim for 
service connection.  In July 2002 the RO issued a 
statement of the case to the veteran which included the 
applicable laws and regulations and explained what 
evidence was necessary to support a higher rating for 
his facial scar.  The RO sent the veteran a letter in 
April 2003 which specifically informed him of the 
provisions of the VCAA and included notice of all four 
elements required.  In August 2003 the Board ordered the 
RO to arrange for the veteran to be examined by VA to 
determine the current severity of his facial scar.  A VA 
examination which included evaluation of the facial 
scars was conducted in April 2004.  An April 2004 letter 
to the veteran again informed the veteran of the 
provisions of the VCAA, informed him of the scheduled VA 
examination and requested the he inform them of any 
additional evidence in his possession, of which he had 
knowledge, which supported his claim.  The RO 
readjudicated the veteran's claim for a higher rating 
for the facial scar and notified him of the new 
regulations for rating scars in the June 2003 
supplemental statement of the case.  Neither the veteran 
or his attorney responded to the April 2004 letter or 
the June 2004 supplemental statement of the case.  No 
additional evidence has been identified.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

Prior to the revision, disfiguring scars of the head, face 
and neck were rated as 50 percent disabling with complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating was assigned for severe scar, especially if it 
produced a marked or unsightly deformity of eyelids, lips or 
auricles.  A moderately disfiguring scar was rated as 
10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).  

The Board also notes that, effective August 30, 2002, VA 
revised the criteria for diagnosing and evaluating skin 
disabilities, Diagnostic Code Series 7800.  67 Fed. Reg. 
49596 (July 31, 2002).  

Under the amended DC 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement will be rated as 
80 percent disabling.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  

Factual Background.  The RO granted service connection for 
residual scar of a head injury in a March 2001 rating 
decision.  A 10 percent rating was assigned for the facial 
scar.  

In April 2004 the veteran was examined at VA to determine the 
severity of his facial scarring.  The veteran reported it 
could be irritated when he was sweating.  It did present some 
cosmetic deformities.  Examination revealed an S-shaped scar 
in the right forehead extending into the area of the right 
orbit and up into the scalp.  The upper five centimeters were 
lost in the hairline and were not visible.  The caudal five 
centimeters took off from the eye were somewhat depressed.  
The scar was is skin colored, non-tender, and non-adherent to 
the underlying skin.  It was thin.  The middle third was 
flat, well-healed, non-tender, and barely visible.  It was 
skin colored.  Three color photographs, viewing the veteran 
in full face, left profile and forehead, and right eye only 
were taken and placed in the claims folder.  The scar in the 
photographs is almost indistinguishable from the wrinkles on 
the veteran's forehead and around his eyes.  There is no 
alteration of the shape of the eye, eyelid or brow.  There is 
no discoloration discernible.  There is only a S shaped 
depression to the right of the eye which disappears prior to 
the hairline.  

Analysis.  During the pendency of the appeal the regulations 
for rating disabilities of the skin were changed.  The timing 
of this change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the pre-amendment regulation.  If the 
amended version is more favorable, the Board will apply the 
amended version from the effective date of the amendment and 
the pre-amendment version for any period preceding the 
effective date.  In applying either version, all evidence of 
record must be considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 
11-97.  In this case, the Board finds that neither regulation 
is more favorable to the veteran and both will be considered 
as applicable.  

A comparison of the evidence of record with the criteria for 
rating a scar of the face under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, prior to July 31, 2002, reveals no basis for a 
higher initial rating for the veteran's scar of the right 
forehead and face.  There is no deformity of the eyelids or 
auricles.  The scar is not described by the VA examiner in 
April 2003 are either severe or unsightly.  The photographs 
do not reveal a scar that causes marked or repugnant 
disfigurement.  The scar is only moderately disfiguring or 
"presents some cosmetic deformity" as note by the VA 
examiner.  

A comparison with the new criteria contained in 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004) reveals no visible or 
palpable tissue loss.  There is no gross distortion or 
asymmetry of the eyes.  The scar is not 13 centimeters in 
length but only 10, five of which are above the hairline.  
While there is some depression of the scar, it is non-
adherent.  There is no hypo-or hyper pigmentation.  The VA 
examined described it as skin colored which is consistent 
with the photographs.  There is no irregularity of texture.  
There is no evidence of underlying soft tissue induration or 
inflexibility of the skin.  As there is only one 
characteristic of disfigurement, depression of the scar, a 10 
percent rating, but no more, is warranted.  

As this was the initial rating for the veteran's facial scar 
the Board considered  staged ratings.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  In this instance the scar has been 
stable during the rating period and there is no basis for 
assignment of a staged ratings.  An initial rating in excess 
of 10 percent for facial scars is not warranted.  


ORDER

An initial rating in excess of 10 percent for a facial scar 
is denied.  




REMAND

The veteran is seeking a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
The veteran's only service connected disabilities are PTSD 
and the facial scar.  VA treatment records of the veteran in 
May and June 2004 noted an assessment of chronic PTSD with 
severe symptoms.  The Board has concluded those records raise 
an inferred claim for a higher rating for PTSD.  As the 
criteria for a TDIU includes consideration of the ratings 
assigned for the veteran's service connected disabilities 
(38 C.F.R. § 4.16) the issue of a higher rating for PTSD is 
inextricably intertwined with the issue of a TDIU.  Smith v. 
Gober, 236 F. 3d. 1370, 1372 (Fed. Cir. 2001).  

For that reason the issue of entitlement to a TDIU must be 
remanded to the RO to allow the issue of a higher rating for 
PTSD to be considered by the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO is to adjudicate the veteran's 
claim for an increased rating for PTSD, 
with review of the records added to the 
claim since the Board's August 2003 
decision, and then readjudicate the claim 
for TDIU.  
2.  The veteran should be notified of any 
RO decision and given an opportunity to 
respond.  Thereafter, if the claim 
remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
attorney, and they should have the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


